Andrews, Judge.
Merciers was convicted of violating the Georgia Controlled Substances Act and, as a first offender, was placed on five years probation. Two years later Merciers stipulated that he had violated the conditions of his first offender probation, appeared before the court for a hearing, and the court issued an order entitled “Amended Order to Conform Sentence upon Defendant’s Adjudication of Guilt,” which sentenced Merciers to confinement for two years. Here Merciers appeals.
Appeals from orders revoking probation must be made by appli*425cation filed within 30 days of the date of the revocation order. See OCGA § 5-6-35 (a) (5); Dean v. State, 177 Ga. App. 123, 124 (1) (338 SE2d 711) (1985); see also Anderson v. State, 177 Ga. App. 130, 131 (1) (338 SE2d 716) (1985) (physical precedent). Because no such application was filed in this case, the appeal must be dismissed for lack of jurisdiction.
Decided March 11, 1994.
Word & Flinn, T. Michael Flinn, for appellant.
Peter J. Skandalakis, District Attorney, Anne C. Allen, Jeffrey W. Hunt, Assistant District Attorneys, for appellee.

*425
Case dismissed.


Johnson, J., concurs. Beasley, P. J., concurs specially.